Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
1.	Applicant arguments, see Remarks, filed 12/09/2021 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claim(s) 1-4, 8-17, 20-26 has been withdrawn.



Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 101 rejection
Claim 1-4, 8-17, 20-26 are eligible under 35 U.S.C 101. The Examiner notes that the instant claim invention overrides the routine, conventional and ordinary use of an determining a price of goods by optimizing markdowns for the goods and controlling prices of goods in a retail setting. 
The Applicant’s further notes that in “paragraph 0003: Food spoilage is a major problem in the grocery industry. Billions of dollars of merchandise is lost every year to do expired food not being sold. Given the choice to pay the same price for goods having longer shelf lives and goods about to expire, consumers are less likely to purchase the goods about to expire. This results in many items not getting sold, leading to many items being thrown away”. 
Furthermore the Applicant’s arguments provide reasons why the claims are directed to a solution and are not directed towards an abstract idea. In pages 17-29 of the arguments, the claims are directed claim 1, as a whole, recites a system for optimizing pricing of goods to achieve greater revenue while reducing waste in a retail setting. The system includes numerous components, such as: a good, a readable identification tag affixed to a good, and a server. The server includes a dynamic pricing engine comprising one or more algorithms, a memory, a processor, and a database configured to store information associated with the good. The information comprises one or more price-calculation factors associated with a shelf-state of the good and one or more price-calculation factors associated with a future stock of the good.
Further, the dynamic pricing engine is configured to: query, dynamically and in real-time, the database to identify information associated with the good; dynamically access the one or more price-calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good; and apply the one or more algorithms to the identified good to: (1) calculate a first price of the good during a first time period; (2) modify the calculated price of the good during the first time period to optimize a target function, wherein the optimization depends on the one or more price-calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good; (3) calculate a second price of the good during a second time period; and (4) modify the calculated price of the second good during the second time period to optimize the target function. The optimization depends on the one or more price calculation factors associated with the shelf-state of the good and the one or more price- calculation factors associated with the future stock of the good. The first price of the good is equal or greater than the second price of the good determined since the second time period is closer to an expiration date of the good than the first time period. The price of the good is stored in the memory.
During checkout, a barcode scanner connected to a point-of-sale (POS) terminal in a store is configured to scan the readable identification tag affixed to the good, wherein the POS terminal is connected to the server. Moreover, during checkout, the processor is configured to: access information associated with the readable identification tag stored in the memory; and determine an identity of the good associated with the readable identification tag and its current price. Further, during checkout, the server is configured to transmit the identity of the good associated with the readable identification tag and its current price to another system managing one or more displays in real-time.
Claim 9, as a whole, recites a system for optimizing pricing of goods to achieve greater revenue while reducing waste and claim 16, as a whole, recites a method for optimizing pricing of goods to achieve greater revenue while reducing waste. These claims contain limtiations similar to those in claim 1.

Moreover, claim 21, as a whole, recites, a system for optimizing pricing of goods to achieve greater revenue while reducing waste. The system includes numerous components, such as: a good, a readable identification tag affixed to a good, and a computing device comprising an application. The application comprises a dynamic pricing engine and the dynamic pricing engine comprises one or more algorithms. The system also includes a database configured to store information associated with the good. The information comprises one or more price-calculation factors associated with a shelf-state of the good and one or more price-calculation factors associated with a future stock of the good.
The dynamic pricing engine being configured to: query, dynamically and in real-time, the database to identify the information associated with the good; dynamically access the one or more price-calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good; and apply the one or more algorithms to the identified good to: (1) calculate a first price of the good during a first time period; (2) modify the calculated price of the good during the first time period to optimize a target function, wherein the optimization depends on the one or more price-calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good; (3) calculate a second price of the good during a second time period; and (4) modify the calculated price of the second good during the second time period to optimize the target function. The optimization depends on the one or more price- calculation factors associated with the shelf-state of the good and the one or more price- calculation factors associated with the future stock of the good.
Moreover, the price of the good is stored in the database. During checkout, a barcode scanner connected to a point-of-sale (POS) terminal in a store is configured to scan the readable identification tag affixed to the good. The POS terminal is connected to the computing device. Further, during checkout, the dynamic pricing engine is configured to: access information associated with the readable identification tag stored in the database; determine an identity of the good associated with the readable identification tag and its current price; and transmit the identity of the good associated with the readable identification tag and its current price to a display in real-time.

Claim 26, as a whole, recites a system for optimizing pricing of goods to achieve greater revenue while reducing waste that contains limtiations similar to those in claim 21.
As such and in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1, 9, 16, 21, and 26 are each directed to a method or system of organizing human activity. Thus, the output of Step 2A, Prong 1 is YES, and independent claims 1, 9, 16, 21, and 26 recite an abstract idea.
Since the output of Step 2A, Prong 1 is YES, the analysis moves onto Step 2A, Prong 2, which assesses whether the judicially recognized exception to patentability (of Step 2A, Prong 1) is integrated into a practical application.
For Step 2A prong 2, the output of Step 2A, Prong 1 is YES, the analysis for independent claims 1, 9, 16, 21, and 26 moves onto Step 2A, Prong 2, which assesses whether the judicially recognized exception to patentability (of Step 2A, Prong 1) is integrated into a practical application. A claim that integrates a judicially recognized exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
Specifically, the dynamic pricing engine is configured to: query, dynamically and in real- time, the database to identify the information associated with the good; and dynamically access the one or more price-calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good. The dynamic pricing engine 1s also configured to: apply the one or more algorithms to the identified good to (1) calculate a first price of the good during a first time period; (2) modify the calculated price of the good during the first time period to optimize a target function, where the optimization depends on the one or more price-calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good; (3) calculate a second price of the good during a second time period; and (4) modify the calculated price of the second good during the second time period to optimize the target function, where the optimization depends on the one or more price-calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good. Moreover, the dynamic pricing engine is configured to store the pricing for the good in a memory of the server.
As for Step 2b, the instant claims recite improvements to another technology or technical field. As such, the output of Step 2B is YES (e.g., the independent claims recite “significantly more” than the abstract idea to which the independent claims are directed), and the independent claims are patent-eligible.
The Examiner notes that the latest set of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.
	Claims 1-4, 8-17, 20-26 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.





/TAREK ELCHANTI/Primary Examiner, Art Unit 3621